DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Claim 1 has been amended.  Claims 9-20 have been cancelled.  Claims 21-32 have been added.  Claims 1-8 and 21-32 are pending and under examination.
Applicant's arguments, see p. 7 to middle p. 8, filed 7 March 2022, with respect to the rejections of claims 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive; RU '657 has additional elements in its alloy and thus cannot be said to be "consisting of" the recited elements as presently stated in amended claim 1 and its dependents.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of US 3,802,877.
Applicant's arguments filed 7 March 2022 with respect to the application of RU '657 (Kablov) to new claims 21-32 have been fully considered but are not persuasive.

Applicant argues "[a]s explained in Paragraph [0024], these properties are unexpected: "In titanium alloys, an increase in strength is generally accompanied with a reduction in ductility and Charpy impact energy."  These properties are attributed to the particular range of compositions.  Among other effects, the combination of the ranges of vanadium and iron acts to stabilize the microstructure, aiding in producing the specifically claimed material properties (see [0026]).  As such, these narrow ranges are critical to producing the strength and ductility claimed."
The Examiner responds that as set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicant has not provided data to show that the unexpected results do in fact occur over the entire claimed range of a titanium alloy comprising (in wt.%) 5.7 to 8% vanadium; 0.5 to 1.75% aluminum; 0.25 to 1.5% iron; 0.1 to 0.2% oxygen; up to 0.15% silicon; up to 0.1% carbon and less than 0.03% nitrogen.
	
Applicant argues that "Kablov does not teach the material properties as claimed.  Although the ranges taught by Kablov overlap with the claimed ranges, nothing in Kablov indicates that the particular claimed range could be expected to produce the properties.  Therefore, Kablov does not teach these critical ranges."
The Examiner responds that "mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)"; see MPEP 2145(II).  Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  While the two patent references in the specification have been listed on the IDS submitted at the time the application was filed, the non-patent literature at the end of [0017] in the specification as filed has not been listed on an IDS form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,802,877.
Regarding claims 1-3, 
US '877 discloses a Ti alloy in claim 1 with a chemical composition that substantially overlaps with the instantly claimed chemical composition; see the comparative table below (all values in wt%).
Element
US '877
Claim 1
Overlap
V
6.3-11.0
5.7-8
6.3-8
Al
1.75-3.3
0.5-1.75
1.75
Fe
0.75-2.25
0.25-1.5
0.75-1.5
O
≤0.2
0.1-0.2
0.1-0.2
Si
Impur.
≤0.15
Impur.
C
Impur.
≤0.1
Impur.
N
Impur.
<0.03
Impur.


	As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 7-8, 
US '877 is silent regarding the 0.2% yield strength, ultimate tensile strength, percent elongation to failure, percent reduction in area, and impact energy.  However, per MPEP 2112.01(I): "[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)."  The product of US '877 (the prior art product) may be selected to be substantially identical in chemical composition.  Therefore, a prima facie case of obviousness has been shown against claims 7 and 8.
Regarding claims 4-6,
	While the compositional ranges of US '877 do not overlap with the compositions recited in instant claims 4-6, they are close to one another; see the comparative table below (all values in wt%).
Element
US '877
Claim 4
Claims 5
Claim 6
V
6.3-11.0
6.8-7.8
7.3
7.2
Al
1.75-3.3
0.9-1.5
1.2
1.2
Fe
0.75-2.25
0.5-1.1
0.8
0.8
O
≤0.2
0.12-0.19
0.16
0.15
Si
Impur.
≤0.12
0.05
0.05
C
Impur.
≤0.1
≤0.1
Impur.
N
Impur.
≤0.03
≤0.03
Impur.

	Per MPEP 2144.05(I): "a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.  "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
	Therefore, a prima facie case of obviousness has been shown against claims 4-6.

Claims 21-24 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over RU 2610657 (machine translation attached).
Regarding claims 21-24 and 27-32, RU '657 discloses a Ti alloy with a chemical composition that substantially overlaps with the instantly claimed chemical composition; see the comparative table below (all values in wt%).
Element
RU '657
Claims 21, 28
Claims 24, 32
Claim 25
V
5.0-10.0
5.7-8
6.8-7.8
7.3
Al
1.0-6.0
0.5-1.75
0.9-1.5
1.2
Fe
0.3-3.5
0.25-1.5
0.5-1.1
0.8
O
0.01-0.20
0.1-0.2
0.12-0.19
0.16
Si
0.01-0.10
≤0.15
≤0.12
0.05
C
0.005-0.100
≤0.1
≤0.1
≤0.1
N
0.005-0.050
≤0.03
≤0.03
≤0.03


	As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
RU '657 is silent regarding the 0.2% yield strength, ultimate tensile strength, percent elongation to failure, percent reduction in area, and impact energy.  However, per MPEP 2112.01(I): "[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)."  The product of RU '657 (the prior art product) may be selected to be substantially identical in chemical composition.  Therefore, a prima facie case of obviousness has been shown against claims 21-25 and 27-32.

	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over RU 2610657 in view of Lampman in "Wrought Titanium and Titanium Alloys" (1990).
RU '657 discloses a Ti alloy with a chemical composition that substantially overlaps with the instantly claimed chemical composition; see the comparative table below (all values in wt%), but does not expressly disclose the C and N contents being at impurity level.



Element
RU '657
Claim 26
V
5.0-10.0
7.2
Al
1.0-6.0
1.2
Fe
0.3-3.5
0.8
O
0.01-0.20
0.15
Si
0.01-0.10
0.05
C
0.005-0.100
impurity
N
0.005-0.050
impurity


	However, Lampman shows in Tables 5(a), 5(b), and 5(c) that the impurity limits of N and C for Ti alloys are generally below 0.05 wt% for N and 0.1 wt% for C.  The levels of C and N of RU '657 substantially lie within this general range.  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to recognize that the C and N of the alloy of RU '657 may be selected to be at or below impurity-level as impurities are shown in Lampman to affect mechanical properties (pg.594).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738